Citation Nr: 1647247	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  09-44 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to September 4, 2014 and in excess of 30 percent from September 4, 2014 for a skin condition, to include chloracne and acne keratosis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and E. M. 


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction now resides in Portland, Oregon.

In April 2014, the Veteran appeared and testified before the undersigned Veterans Law Judge.  See April 2014 Board Hearing Transcript.  A transcript of the hearing has been associated with the claims file.

This matter was most recently remanded in December 2015 for a VA examination.  

A February 2016 rating decision increased the rating of the Veteran's skin condition to 30 percent effective September 4, 2014.  The issue of entitlement to a greater disability rating remains on appeal because the February 2016 rating decision does not represent a full grant of the benefit sought.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary to comply with the terms of the December 2015 remand.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.

In its December 2015 Remand, the Board directed that the Veteran should be scheduled for a VA examination to determine the severity of his skin condition.  
The Board specified:

The examiner should comment on the presence and location of, and body percentage affected by, deep acne, and/or superficial acne, if any.  The examiner should indicate whether there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or whether four or five characteristics of disfigurement are present (pictures are requested). 

A VA examination was conducted in February 2016.  The report of that examination is inadequate.  The examiner indicated that there was scarring or disfigurement of the head, face, or neck.  The condition was even described.  However, the discussion of disfigurement is incomplete as no scar exam was conducted.  The VA examination report is devoid of discussion regarding tissue loss and distortion or asymmetry and/or discussion of the characteristics of disfigurement.  Performance of a scar examination is crucial as the Veteran is rated under diagnostic code (DC) 7829 for his chloracne.  38 C.F.R. § 4.118.  In pertinent part, DC 7829 provides that chloracne may be rated as disfigurement of the head, face, or neck (under DC 7800) or scars (under DC 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  DCs 7800 through 7805 provide the rating criteria for various categories of scars, defined by their physical characteristics and location on the body.  Thus, a Stegall violation has occurred and further development is required. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the February 2016 examination, if feasible, and schedule the Veteran for a new VA examination. 

Specifically, the examiner is asked to perform a skin disease AND scar examination to address any tissue loss and distortion/asymmetry.  The examiner should also perform a scars examination noting the Veteran's residual scars, including size and location. 

The examiner should determine whether the Veteran's disability manifests in disfigurement of the head, face, or neck, to include: a scar five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).

Note, the record indicates the Veteran's chloracne has manifested into residual scarring or disfigurement on the Veteran's face, ears, neck, shoulders, and back.  See October 2012, December 2009, and February 2016 VA Examinations.  

2.  After the above action is completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

